DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottongim [2940381].
With respect to claim 1, Cottongim discloses: A canted grill comprising: a) a lid (50) comprising: i) a top deep side on a right side of said lid [see replicated figures below]; ii) a top shallow side on a left side of said lid; and iii) a lower lip (at 26); and b) a base (10) comprising: i) a bottom shallow side on a right side of said base; ii) a bottom deep side on a left side of said base; and iii) an upper lip (at 26) wherein: c) said lower lip of said lid fits on said upper lip of said base to form a cooking chamber comprising: i) a front face and a back face separated by a depth; ii) a top face and a bottom face separated by a height; and iii) a left face and a right face separated by a width [see FIG 3, col 2, line 48-col 3, line 45]; although does not specifically disclose the width to height ratio, although according to the interpretation of elements as indicated in the figure below, it could possibly be within the range. Therefore, the limitation  d) the ratio of said width to said height is in the range of 1.2 to 2.3, would have been obvious to a person of ordinary skill in the art at the time of the invention to have the ratio as claimed because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

    PNG
    media_image1.png
    687
    691
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although claims 2-17 have allowable subject matter, it is recommended that the relationship of the faces and shallow sides of the grill 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giebel [4979437] is considered pertinent art at least when referencing figure 2 which shows a grill with a base and lid having varying depths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/26/2021